IN THE COURT OF APPEALS OF TENNESSEE
                            AT NASHVILLE
                                  April 24, 2012 Session

    HONG SAMOUTH (SAM) RAJVONGS v. DR. ANTHONY WRIGHT

                 Appeal from the Circuit Court for Rutherford County
                          No. 62176    Royce Taylor, Judge


                 No. M2011-01889-COA-R9-CV - Filed June 18, 2012


        A patient who alleged that he had been negligently injured by his podiatrist filed a
complaint against him for malpractice, and then voluntary dismissed the complaint without
prejudice. Less than a year later, he furnished the defendant podiatrist with the sixty day
notice of potential claim required by a recently enacted statute, Tenn. Code Ann. § 29-26-
121(a). He subsequently refiled his complaint in reliance on his rights under the saving
statute, Tenn. Code Ann. § 28-1-105. The defendant filed a motion for summary judgment,
arguing that the complaint was time-barred under the saving statute because it was filed more
than one year after the dismissal of the original complaint. The plaintiff contended, however,
that he was entitled to the benefit of Tenn. Code Ann. § 29-26-121(c), which extends the
statute of limitations on medical malpractice claims by 120 days if the plaintiff has complied
with the sixty day notice requirement. The defendant responded by arguing that Tenn. Code
Ann. § 29-26-121(c) does not apply to complaints filed under the saving statute. The trial
court dismissed the defendant’s motion for summary judgment, but allowed him to file an
application for interlocutory appeal because of the novelty of the legal question involved.
After careful consideration of the relevant statutes, we hold that Tenn. Code Ann. § 29-26-
121(c) does apply to the saving statute, and we affirm.

 Tenn. R. App. P. 9 Interlocutory Appeal; Judgment of the Circuit Court Affirmed

B EN H. C ANTRELL, S R. J., delivered the opinion of the Court, in which F RANK G. C LEMENT,
J R., and A NDY D. B ENNETT, JJ., joined.

John F. Floyd and Jeremy A. Oliver, Nashville, Tennessee, for the appellant, Dr. Mark
Anthony Wright.

William Kennerly Burger, Murfreesboro, Tennessee, for the appellee, Hong Samouth (Sam)
Rajvongs.
                                               OPINION

                                 I. A M ALPRACTICE C OMPLAINT

       We are called upon to resolve only a single legal issue in this appeal, which comes to
us as a question of first impression involving the interplay of the saving statute with the
provisions of the recently-enacted malpractice statute. Before discussing that issue, however,
we briefly summarize the procedural history of the case below as well as the facts of the
case, as they are set out in the complaint.1 For the purposes of this discussion, we must
presume the allegations found in the complaint to be true. See Tenn. R. Civ. P. 56.04; Martin
v. Norfolk Southern Railway Co., 271 S.W.3d 76, 84 (Tenn. 2008).

        Hong Samouth (Sam) Rojvangs (“Plaintiff”) presented to a podiatrist, Dr. Anthony
Wright (“Defendant”) on September 15, 2005, complaining of a painful right foot.
Defendant examined the foot and diagnosed a bunion and osteoarthritis with bone spurring.
After an unsuccessful course of conservative treatment, the parties agreed on surgery to
correct the bunion deformity. Defendant performed the surgery on January 9, 2006,
installing screws in Plaintiff’s foot.

       Plaintiff’s conditions worsened dramatically over the following year and Defendant
attempted a second surgical procedure on February 10, 2007. Plaintiff’s condition
deteriorated further. In the Spring of 2007, he sought advice from another physician, from
whom he learned for the first time that the screws installed at the time of the initial surgical
procedure had broken. As a result, his bones had not healed and further damage had
occurred.

        Plaintiff filed a malpractice complaint against Defendant on February 11, 2007. He
alleged that Defendant’s failure to disclose that the affixing screws had failed and the bone
had not healed constituted a deviation from the medical standard of care in the community
where Defendant practiced. See Tenn. Code Ann. § 29-26-115. Plaintiff further alleged that
as a direct result of that deviation, he suffered damages that included unnecessary pain and
suffering, additional medical expenses, and partial anatomical impairment of the foot.
Plaintiff also alleged that his initial problem was a simple bunion issue that could have been
corrected without the implantation of any hardware, and thus without the related
complications that can arise from the use of such hardware.

        Defendant answered the complaint on May 30, 2008, denying any negligence and


        1
        The second page of Plaintiff’s initial complaint is not in the record. We have relied on his refiled
complaint as the source of the alleged facts we recite.

                                                    -2-
asserting a number of different defenses. He also filed a motion for summary judgment at
some point.2 Plaintiff filed a notice of voluntary non-suit on October 22, 2009, pursuant to
Tenn. R. Civ. P. 41.01, and the trial court entered an order of dismissal without prejudice on
November 13, 2009. Under the saving statute, Tenn. Code Ann. § 28-1-105(a), a claim that
is timely filed and is then voluntarily dismissed without prejudice may be revived by filing
a new complaint within one year of the date of dismissal of the earlier complaint.

                          II. T HE F ILING OF A S ECOND C OMPLAINT

       On October 21, 2010, Plaintiff gave Defendant a written notice of potential claim, as
required by Tenn. Code Ann. § 29-26-121(a)(1). More than sixty days after giving notice (as
required by the same statute) he filed a new complaint on February 18, 2011, presenting the
same claim that had been asserted in the original complaint. A certificate of good faith was
filed with the new complaint, as required by Tenn. Code Ann. § 29-26-122. The body of the
complaint stated that Plaintiff had consulted with a Board-certified orthopedic surgeon
qualified to provide testimony in this case and that in the surgeon’s opinion, the actions of the
Defendant were a deviation from the acceptable standard of professional practice.

       On April 20, 2011, Defendant filed a motion for summary judgment. In a
memorandum of law attached to that motion, Defendant argued that Plaintiff’s complaint was
time-barred because it was not filed within one year of the entry of the order of voluntary
dismissal as required by Tenn. Code Ann. § 28-1-105(a), and also because it was not filed
within the three year statute of repose for medical malpractice actions, as set out in Tenn.
Code Ann. § 29-26-116(a)(3).

        Plaintiff’s memorandum in opposition to Defendant’s motion asserted that he was
entitled to the benefit of Tenn. Code Ann. § 29-26-121(c), which reads, “[w]hen notice is
given to a provider as provided in this section, the applicable statutes of limitations and repose
will be extended 120 days from the date of expiration of the statute of limitations and statute
of repose applicable to the provider.” If Tenn. Code Ann. § 29-26-121(c) does indeed apply
to this case, then Plaintiff’s claim against Defendant for injuries resulting from the surgery
Defendant performed on February 10, 2007 would be timely.

       Defendant argued that the Legislature did not intend Tenn. Code Ann. § 29-26-121(c)
to apply to claims brought under the saving statute. After considering the arguments and the
authorities submitted by the parties, the trial court rejected Defendant’s argument and it
entered an order on June 30, 2011 dismissing Defendant’s motion for summary judgment.


       2
         Defendant’s motion for summary judgment on Plaintiff’s initial complaint is not found in the
appellate record.

                                                 -3-
But the court was not certain that its position would be upheld on appeal, for its order also
stated,

        However, the Court observes that the issue pertaining to the application of the
        Saving Statute pertaining to the Tennessee Medical Malpractice Law may
        present a novel issue of law for consideration by the appellate courts.
        Accordingly, the Court notes that it would entertain an application for
        interlocutory appeal by the Defendant, if the issue is submitted pursuant to the
        requirements of Rule 9 of the Tennessee Rules of Civil Procedure.

        Defendant subsequently filed the above-mentioned application in the trial court, which
was granted. A proper application to this court followed. We concurred with the trial court
that this was an appropriate case for interlocutory appeal pursuant to the criteria set out in
Tenn. R. App. P. 9(a), and we granted the application.

                                              III. A NALYSIS

A. The Standard of Review

        A motion for summary judgment may only be granted when the filings supporting the
motion show that there is no genuine issue of material fact and that the moving party is
entitled to judgment as a matter of law. Tenn. R. Civ. P. 56.04; Martin v. Norfolk Southern
Railway Co., 271 S.W.3d 76, 84 (Tenn. 2008); Blair v. West Town Mall, 130 S.W.3d 761,
763 (Tenn. 2004); McCarley v. West Quality Food Service, 960 S.W.2d 585, 588 (Tenn.
1998). We review a trial court’s decision on a summary judgment motion de novo with no
presumption of correctness accorded to the decision of the trial court. Martin v. Norfolk
Southern Railway Co., 271 S.W.3d at 84.3

        There were no material facts at issue in this case at the summary judgment stage of the
proceedings. Based upon its understanding of the relevant statutes, the trial court simply
determined that Defendant was not entitled to judgment as a matter of law. The proper
construction of a statute is a question of law which the appellate courts review de novo
without a presumption of correctness. Powers v. State, 343 S.W.3d 36, 44 (Tenn. 2011); Hill
v. City of Germantown, 31 S.W.3d 234, 237 (Tenn. 2000).


        3
         Plaintiff contends that because no material facts were at issue at this stage of the proceedings, but
only a question of law, this court should have deemed Defendant’s motion to be a motion for failure to state
a claim under a Rule 12.02(6) Tenn. R. Civ. P. rather than a motion for summary judgment under Rule 56.02
Tenn. R. Civ. P. While Plaintiff makes a valid point, it does not affect our decision, because our standard
of review is the same regardless of which of these motions we find appropriate.

                                                     -4-
       When interpreting a statute, the court must “ascertain and give effect to the legislative
intent without unduly restricting or expanding a statute's coverage beyond its intended scope.”
Hathaway v. First Family Financial Services, Inc., 1 S.W.3d 634, 640 (Tenn. 1999). We
ascertain the intent of the legislature from the natural and ordinary meaning of the statutory
language and in the context of the entire statute, without a forced construction that would limit
or expand its scope. Waters v. Farr, 291 S.W.3d 874, 881 (Tenn. 2009); James Cable
Partners v. Jamestown, 818 S.W.2d 338, 341 (Tenn. Ct. App. 1991).

B. The Saving Statute and the Rules of Civil Procedure

       Defendant’s first argument involves the saving statute, the sixty day notice provisions
of the Medical Malpractice Act found at Tenn. Code Ann. § 29-26-121(a) and Rule 3 of the
Tennessee Rules of Civil Procedure.

       The saving statute reads in relevant part,

       If the action is commenced within the time limited by a rule or statute of
       limitation, but the judgment or decree is rendered against the plaintiff upon any
       ground not concluding the plaintiff's right of action, or where the judgment or
       decree is rendered in favor of the plaintiff, and is arrested, or reversed on
       appeal, the plaintiff, or the plaintiff's representatives and privies, as the case
       may be, may, from time to time, commence a new action within one (1) year
       after the reversal or arrest. . .

       Tenn. Code Ann. § 28-1-105(a)(emphasis added).

       In other words, if a plaintiff files a timely claim that is subsequently dismissed without
prejudice, he may file the same claim once again, so long as he does so within one year after
the date of the dismissal.

       Our courts have stated many times that the saving statute is remedial in nature, and that
because Tennessee law favors the resolution of disputes on their merits, it must be given a
broad and liberal construction. Henley v. Cobb, 916 S.W.2d 915, 916 (Tenn. 1996); Cronin
v. Howe, 906 S.W.2d at 913; Dukes v. Montgomery County Nursing Home, 639 S.W.2d 910,
912-13 (Tenn. 1982); Woods v. Palmer, 496 S.W.2d 474, 475 (Tenn. 1973); Nashville,
Chattanooga & St. Louis Railway v. Bolton, 184 S.W. 9, 11 (Tenn. 1916); Foster v. St. Joseph
Hospital, 158 S.W.3d 418, 422 (Tenn. Ct. App. 2004).

       In 2008, our Legislature amended the Medical Malpractice Act by enacting two new
statutes [Acts 2008, ch. 919]. Tenn. Code Ann. § 29-26-121 established a new sixty day prior

                                               -5-
notice requirement for the filing of all malpractice claims. Tenn. Code Ann. § 29-26-122
required plaintiffs to file a certificate of good faith within ninety days of filing a malpractice
claim, certifying that they had consulted with one or more qualified experts who had provided
a signed written statement that they were competent to express an opinion in the case, and that
there was a good faith basis to maintain the action.4

       In 2009, the Legislature amended both statutes [Acts 2009, ch. 425]. The amended
version of Tenn. Code Ann. § 29-26-121 took effect on July 1, 2009, and is central to the
argument before us. It reads in relevant part,

        (a)(1) Any person, or that person's authorized agent, asserting a potential
        claim for medical malpractice shall give written notice of the potential claim
        to each health care provider that will be a named defendant at least sixty (60)
        days before the filing of a complaint based upon medical malpractice in any
        court of this state...5
        (b) . . . The court has discretion to excuse compliance with this section only for
        extraordinary cause shown.
        (c) When notice is given to a provider as provided in this section, the
        applicable statutes of limitations and repose shall be extended for a period of
        one hundred twenty (120) days from the date of expiration of the statute of
        limitations and statute of repose applicable to that provider. . .6

      Defendant argues that Plaintiff’s complaint was not timely, because he did not
“commence a new action” within one year after he voluntarily dismissed his initial complaint
without prejudice. He notes that Rule 3 of the Tennessee Rules of Civil Procedure states that


        4
          The legislature amended Tenn. Code Ann. § 29-26-122 in 2009 to require that the certificate of good
faith be filed at the same time that the complaint was filed, rather than within the following ninety days.
        5
            Tenn. Code Ann. § 29-26-121(a)(2) specifies the content of the required notice. It reads in its
entirety,
                    The notice shall include:
                 (A) The full name and date of birth of the patient whose treatment is at issue;
                 (B) The name and address of the claimant authorizing the notice and the relationship
        to the patient, if the notice is not sent by the patient;
                 (C) The name and address of the attorney sending the notice, if applicable;
                 (D) A list of the name and address of all providers being sent a notice; and
                 (E) A HIPAA compliant medical authorization permitting the provider receiving the
        notice to obtain complete medical records from each other provider being sent a notice.
        6
         The 2008 statute had established a ninety day extension of the statutes of limitation and repose. The
2009 statute increased it to its current 120 days.

                                                     -6-
“[a]ll civil actions are commenced by filing a complaint with the clerk of the court.” He
therefore argues that Plaintiff’s filing of the sixty day notice of potential claim did not serve
to commence his action, and thus that the filing of his complaint after the conclusion of the one
year saving statute period was untimely.

        Plaintiff disagrees. He contends that Tenn. Code Ann. § 29-26-121(a) established a new
starting point for the commencement of a new medical malpractice action, and thus that his
action actually commenced when he filed the required notice. We realize that the new statute
turns the usual sequence of events on its head. Normally, the filing of a complaint is followed
by the service of process, which gives the defendants notice of the claim against them, as well
as of the identity of the claimants.

        In contrast, the giving of notice must precede the filing of the complaint under the new
statute, thereby creating new pitfalls for plaintiffs and numerous puzzles for our courts to
unravel. See Howell v. Claiborne & Hughes Health Center, M2009-01683-COA-R3-CV, 2010
WL 2539651 (Tenn. Ct. App. June 24, 2010)(rule 11 perm. app. granted Dec. 7, 2010)(rule 11
perm. app. dismissed Jan. 19, 2011); DePue v. Shroeder, E2010–00504–COA–R9–CV, 2011
WL 538865 (Tenn. Ct. App. Feb. 15, 2011)(rule 11 perm. app. denied Aug. 31, 2011).

       We are, nonetheless, reluctant to accept Plaintiff’s view of the matter. We note that
conflicts between provisions of the Tennessee Rules of Civil Procedure and provisions of the
Tennessee Code which cannot be harmoniously construed should generally be resolved in
favor of the Tennessee Rules of Civil Procedure. See Tenn. Code Ann. § 16-3-406; Mid-South
Pavers, Inc. v. Arnco Construction, Inc., 771 S.W.2d 420, 422 (Tenn. Ct. App. 1989). See
also, Lock v. National Union Fire Ins. Co. of Pittsburgh, Pa., 809 S.W.2d 483, 489 (Tenn.
1991). Moreover, we are concerned about the unintended (and possibly) undesirable
consequences that might flow from the change in the application of the Rules of Civil
Procedure that Plaintiff suggests. We accordingly decline Plaintiff’s invitation to redefine the
commencement of an action as occurring at any time other than when the complaint is filed.

C. The Saving Statute and the Extension of the Statute of Limitations

        Defendant’s second argument is that the legislature did not intend complaints filed
under the saving statute to be included in the 120 day extension of “the applicable statutes of
limitations and repose” in malpractice cases where the plaintiff has complied with the sixty day
notice provisions of Tenn. Code Ann. § 29-26-121(a). He argues that if the legislature had
intended to extend the deadline for filing a new complaint under the saving statute, it would
have specifically referred to the saving statute in Tenn. Code Ann. § 29-26-121(c).
Conversely, Plaintiff contends that if the legislature intended to exclude the saving statute, it
would have specifically stated that exclusion to make its intention clear. We must, of course,

                                               -7-
be guided by the intention of the legislature, insofar as we are able to understand that intention.

        Defendant relies on two recent decisions of this court involving voluntary non-suits and
the savings statute to suggest that we “implicitly support” his contention that compliance with
Tenn. Code Ann. § 29-26-121(a) does not extend the one year saving statute. But neither of
those cases is on point. Howell v. Claiborne & Hughes Health Center, supra involved a
complaint for medical malpractice and wrongful death. Because of a number of different
procedural irregularities, the trial court dismissed the complaint. Among other things, the
plaintiff failed to file the required sixty day notice before filing her complaint under the saving
statute.

        The plaintiff noted, however, that the notice requirement became law during the saving
statute period, and that she filed her complaint only five days after the requirement first took
effect. In order to mitigate her failure to file the required notice she herself asserted that the
120 day extension of the statute of limitations did not apply. Plaintiff in the present case seizes
upon our mention of that assertion in the Howell opinion to suggest that we agree with it. We
reversed the dismissal of the plaintiffs’ complaint and addressed each of the grounds for
dismissal relied upon by the trial court. We excused the plaintiff’s non-compliance with the
sixty day notice requirement for “extraordinary cause” as permitted by Tenn. Code Ann. § 29-
26-121(b), citing a number of different factors. Howell v. Claiborne & Hughes Health Center,
2010 WL 2539651 at *14-16. We did not, however, adopt the plaintiff’s view as to the statute
of limitations extension, as Plaintiff suggests we did.

      The other case cited by Plaintiff is Cude v. Herren, W2010–01425–COA–R3–CV, 2011
WL 4436128 (Tenn. Ct. App. Sept. 26, 2011)(no Tenn. R. App. P. 11 application filed), which
involves a somewhat similar factual situation to the Howell case, but features an even more
tenuous connection to the issue before us than does Howell, and thus is even further off point.

        A recent case that provides us with somewhat better guidance is Cunningham v.
Williamson County Hospital District, M2011-00554-COA-R9-CV, 2011 WL 6000379 (Tenn.
Ct. App. Nov. 30, 2011)(Rule 11 perm. app. granted April 11, 2012). That case involved a
complaint for alleged malpractice against Williamson County Medical Center and five of its
employees. The plaintiffs filed the pre-suit notice required by Tenn. Code Ann. § 29-26-
121(a). They then filed their complaint more than one year after the events from which the
complaint arose, but within the 120 additional days set out in Tenn. Code Ann. § 29-26-121(c).
Because the defendant medical center is an arm of a political subdivision in this state, the
parties understood that the case was governed by the Tennessee Governmental Tort Liability
Act (GTLA), Tenn. Code Ann. § 29-20-101 et seq.

       That Act allows parties to bring suit against governmental entities within certain

                                                -8-
limitations. The GTLA is in derogation of the common law of sovereign immunity, so it is
strictly construed and is “narrowly confined in its scope.” Sutton v. Barnes, 78 S.W.3d 908,
913 (Tenn. Ct. App. 2002)(quoting Doyle v. Frost, 49 S.W.3d 853, 858 (Tenn. 2001)). For
example, our courts have held that the saving statute does not apply to GTLA actions.
Williams v. Memphis Light, Gas & Water, 773 S.W.2d 522, 523 (Tenn. Ct. App. 1988); Rael
v. Montgomery County, 769 S.W.2d 211, 214 (Tenn. Ct. App. 1988).

        The defendants filed a motion to dismiss, contending that the complaint was untimely
under the GTLA. They noted that the complaint did not comply with the GTLA’s requirement
that “[t]he action must be commenced within twelve (12) months after the cause of action
arises.” Tenn. Code Ann. § 29-20-305(b). They further noted that while extending the statute
of limitations in malpractice actions, Tenn. Code Ann. § 29-26-121(c) did not specifically
include the GTLA in its provisions. The trial court denied the defendants’ motion to dismiss,
and this court affirmed.

        We reasoned that the comprehensive language of the legislative acts establishing and
amending the two malpractice statutes indicated that the legislature intended them to apply to
all malpractice cases, without exception. The 2008 Public Act stated that the new malpractice
statutes “shall apply to all actions filed on or after [July 1, 2008], the public welfare requiring
it.” The 2009 Public Act stated that Tennessee Code Annotated § 29-26-121 “shall take effect
and apply to notice given on or after July 1, 2009, in all medical malpractice actions. . .”

         We took the expressions “all actions” and “all malpractice actions” in the above Acts
to mean that the legislature did not intend there to be any exceptions to the new requirements.
Cunningham v. Williamson County Hospital District, 2011 WL 6000379 at *6. We noted that
the legislature is presumed to be aware of its prior enactments and that it knows the state of the
law at the time it passes legislation. See Hayes v. Gibson County, 288 S.W.3d 334, 337 (Tenn.
2009); State v. Levandowski, 955 S.W.2d 603, 604 (Tenn. 1997). We therefore reasoned that
if the legislature had wanted to exclude the GTLA from the provisions of the new malpractice
statutes it would have made that exclusion specific.

        We also found it relevant that the requirements of the 2008 and 2009 medical
malpractice statutes were applied to the same governmental entity in two other recent decisions
of this court, Brandon v. Williamson Medical Center, 343 S.W.3d 784 (Tenn. Ct. App. 2010)
and Martins v. Williamson Medical Center, M2010-00258-COA-R3-CV, 2010 WL 4746238
(Tenn. Ct. App. Nov. 22, 2010)(no Tenn. R. App. P. 11 application filed).

       The 120 day extension of the statute of limitations was not at issue in either of those
cases, but rather the duties imposed on the plaintiffs by the two new medical malpractice
statutes. Brandon involved the question of excusable neglect, while the argument in Martins

                                                -9-
was based on the distinction between medical malpractice and ordinary negligence. In any
event, we found that the plaintiffs in both cases were required to comply with 2008 and 2009
medical malpractice statutes, even though the action had to be brought under the GTLA.

        In short, this court has found that all the requirements of Tenn. Code Ann. § 26-29-121
and of Tenn. Code Ann. § 26-29-122 do apply to malpractice cases brought under the GTLA,
even though neither of those statutes specifically mentions the GTLA, and despite the fact that
our courts have construed the GTLA strictly and narrowly in the face of prior attempts to
modify its scope. It follows that even though the saving statute is not specifically mentioned
in the new malpractice statutes, we are not precluded from finding that malpractice complaints
filed under the saving statute are subject to the same requirements and the same benefits as are
other malpractice complaints.

        We note that Defendant does not suggest in this case that Plaintiff should have been
excused from compliance with the notice requirements of Tenn. Code Ann. § 29-26-121(a),
but only that he should not receive the benefit of the extension of the statute of limitations
afforded by Tenn. Code Ann. § 29-26-121(c). Under the defendant’s version of the interplay
between the medical malpractice act and the saving statute, an action previously non-suited
would be barred fifty-nine days before the running of the one-year period in the saving statute
if the sixty days notice required by Tenn. Code Ann. § 29-26-121(a) had not been previously
filed. The effect would be to shorten the one-year period in the saving statute. There is no
indication that this was the legislative intent

       In Jenkins v. Marvel, 683 F. Supp. 2d 626 (E.D. Tenn. 2010), the federal court discussed
the legislative intent behind the new malpractice statutes. The court cited language from two
newsletters by the legislative Republican majority in Tennessee and several decisions by the
Texas state courts construing a similar statute that had been in effect for some time, to
conclude that the purpose of the notice requirement was to reduce the number of frivolous
lawsuits, weed out meritless lawsuits and facilitate early resolution of cases through settlement.
Jenkins v. Marvel, 683 F. Supp. 2d at 638-9

       Similarly, this court has stated that the purpose of the sixty day notice provision is "to
give the defendant the opportunity to investigate and perhaps even settle the case before it is
actually filed. At a minimum, it will give the defendant the opportunity to gather information
before suit is filed and should eliminate the need for extensions of time to answer the
complaint or slow-walk discovery." Howell v. Claiborne and Hughes Health Center, 2010 WL
2359651 at *14 (citing Day, John A., Med Mal Makeover 2009 Act Improves on ‘08, 45 T ENN.
B.J. 14 (July 2009)).




                                               -10-
       By imposing an earlier filing requirement on malpractice plaintiffs than was required
under the one year statute of limitations, however, the legislature reduced the time available
to such plaintiffs to perform the extensive and complicated work of investigation required to
mount a malpractice case. The legislature clearly recognized that such a reduction of time
could disadvantage a meritorious claimant, for it twice extended the statutes of limitations and
repose in order to compensate for it and to give such plaintiffs the time they need. Tenn. Code
Ann. § 29-26-121(a) and (c) are thus complementary parts of a single comprehensive scheme
which cannot be separated without damaging the whole scheme.

        We can see no principled reason why those parts of the new medical malpractice
statutes that impose additional burdens on plaintiffs should apply, while those parts that are
designed to somewhat mitigate those same burdens should not. Plaintiff is therefore entitled
to the 120 day extension to the one year statute of limitation set out in Tenn. Code Ann. § 29-
26-116(a)(1) as well as to the same extension to the three year statute of repose set out in Tenn.
Code Ann. § 29-26-116(a)(3). We accordingly affirm the trial court.

                                               IV.

      The judgment of the trial court is affirmed. We remand this case to the Circuit Court
of Rutherford County for further proceedings. Tax the costs on appeal to the appellant, Dr.
Anthony Wright.




                                                      ___________________________________
                                                         BEN H. CANTRELL, SENIOR JUDGE




                                               -11-